               Case 1:20-cr-00110-LJL Document 158 Filed 03/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     20-CR-110-1 (LJL)
                                                                       :
LAWRENCE RAY,                                                          :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Government and the defense have each submitted schedules for the Government to file its
in limine motion related to evidence regarding the psychological and medical treatment of the alleged
victims in this case. The Court previously has ordered each side to answer questions that the Court has
with respect to the motions to suppress by April 12, 2021. The Court will hold a motion hearing
regarding the Defendants’ motion to suppress statements on April 28, 2021 at 10:00AM in Courtroom
15C at the 500 Pearl Street Courthouse and will hear argument on the motion to suppress evidence on
that same date. Those dates are firm. Based on those dates, the following is the schedule for the in
limine motion regarding psychiatric and medical evidence: Government motion due by June 18, 2021;
Defense response due by July 2, 2021; Government reply due by July 9, 2021.

        The Clerk of Court is respectfully directed to terminate the letter motions at dkt. #153 and dkt.
#155.


        SO ORDERED.

Dated: March 29, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                 United States District Judge
